Name: Commission Delegated Regulation (EU) No 949/2014 of 4 September 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2014
 Type: Delegated Regulation
 Subject Matter: trade policy;  economic policy;  international trade;  cooperation policy;  processed agricultural produce;  Europe
 Date Published: nan

 5.9.2014 EN Official Journal of the European Union L 265/21 COMMISSION DELEGATED REGULATION (EU) No 949/2014 of 4 September 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) On 7 August 2014 the Russian government introduced a ban on imports of certain products from the Union to Russia, including milk and milk products. This ban has resulted in a threat of market disturbances with the potential for significant price falls due to the fact that an important export market has suddenly become unavailable. (2) Accordingly, a situation has arisen on the market in which the normal measures available under Regulation (EU) No 1308/2013 appear to be insufficient. (3) Article 12(d) of Regulation (EU) No 1308/2013 provides that public intervention for butter and skimmed milk powder shall be available from 1 March to 30 September. (4) In order to prevent a significant deterioration of the prices and market disturbances it is essential that public intervention is also available after 30 September 2014. (5) It is therefore appropriate to extend the intervention buying-in period for butter and skimmed milk powder to 31 December 2014. (6) In order to have an immediate impact on the market and to contribute to stabilise prices, the temporary measure provided for in this Regulation should enter into force on the day following that of its publication. HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 12(d) of Regulation (EU) No 1308/2013 the period during which public intervention for butter and skimmed milk powder is available in 2014 shall be extended to 31 December 2014. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671.